Citation Nr: 1331806	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  10-25 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an effective date prior to August 7, 2006 for the assignment of a 10 percent disability rating for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1975.

This case comes to the Board of Veterans' Appeals (Board) on appeal from February 2007, February 2008, and April 2010 rating decisions by the Department of Veterans Affairs (VA), regional office (RO) in Baltimore, Maryland.  In February 2007, the RO increased the Veteran's disability rating for pseudofolliculitis barbae to 10 percent as of September 8, 2006, which it believed to be the date of the claim for an increased rating.  In February 2008, the RO continued the 10 percent rating as of September 8, 2006.  In April 2010, the RO, on its own initiative, found clear and unmistakable error (CUE) in its February 2007 and February 2008 rating decisions insofar as it had overlooked the earlier August 7, 2006 date stamp on the claim for an increased rating, and assigned the 10 percent rating for pseudofolliculitis barbae as of August 7, 2006.

The Board notes that it has jurisdiction of the Veteran's claim of entitlement to an effective date prior to August 7, 2006 for the assignment of a 10 percent disability rating for pseudofolliculitis barbae pursuant to the April 2008 notice of disagreement and the February 2013 certification of appeal.  Although the Board acknowledges that the RO misconstrued the issue in its April 2010 statement of the case as "Whether the effective date of compensation for pseudofolliculitis barbae was a clear and unmistakable error," and the Veteran filed his June 2010 substantive appeal in response to that statement of the case, the RO subsequently corrected the issue before the Board to reflect a claim for an earlier effective date in its August 2012 supplemental statement of the case and February 2013 certification of appeal.  Furthermore, the April 2010 statement of the case resolved the issue of CUE in the February 2007 and February 2008 rating decisions in the Veteran's favor by establishing the effective date of August 7, 2006-not September 8, 2006-for the 10 percent rating for pseudofolliculitis barbae.

The issue of whether CUE is present in an August 1980 rating decision that reduced the Veteran's rating for pseudofolliculitis barbae from 10 percent to noncompensable has been raised by the record, including in the April 2013 Information Hearing Presentation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  In an August 1980 rating decision which became final, the RO reduced the Veteran's disability rating for his pseudofolliculitis barbae to noncompensable as of November 1, 1980.

2.  The Veteran's June 1986 and August 1994 letters to VA do not constitute claims for an increased rating for pseudofolliculitis barbae because the Veteran failed to reply to VA's June 1986 and December 1994 responses requesting the required authorization or information necessary for processing such a claim.

3.  The Veteran did not file a claim for an increased disability evaluation for pseudofolliculitis barbae prior to his claim August 7, 2006 claim.

4.  There is no evidence, medical or lay, during the year prior to August 7, 2006, showing that the Veteran's service-connected pseudofolliculitis barbae underwent any increase in severity.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to August 7, 2006 for the grant of a 10 percent disability rating for pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.104, 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's notice requirements were satisfied by letters dated October 2006 and October 2007, which advised the Veteran of the criteria for establishing an increased rating, and provided him with notice regarding the assignment of disability ratings and effective dates.  These letters were sent prior to the readjudication of the Veteran's claim in April 2010.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records and VA treatment records.

VA afforded the Veteran compensation and pension examinations germane to his claim for an increased rating for pseudofolliculitis barbae in November 2006 and November 2007.  These examination reports are adequate because the examiner based any opinions upon consideration of the prior medical history, described the Veteran's symptoms in sufficient detail so that the Board's evaluation of the claimed disability would be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against any contrary opinions.  Additionally, the VA examiner fully described any functional effects caused by the Veteran's pseudofolliculitis barbae.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In any event, a decision regarding the effective date for an award of increase does not turn on the results of a VA examination dated after the date from which the increase was already made effective.  Therefore, any deficiency in the examination is not prejudicial.  

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Earlier Effective Date

The Veteran contends that an effective date prior to August 7, 2006 is warranted for the award of a 10 percent disability rating for pseudofolliculitis barbae.  In his April 2008 notice of disagreement, the Veteran asserts that the effective date of his 10 percent rating should be November 1, 1980, which is the date on which his original 10 percent rating was reduced to a noncompensable rating.

As an initial matter, the Board lacks jurisdiction over the question of whether CUE is present in an August 1980 rating decision that reduced the Veteran's rating for pseudofolliculitis barbae from 10 percent to noncompensable because no notice of disagreement or certification of appeal as to the allegation of CUE in the August 1980 rating decision is of record.  Jarrell v. Nicholson, 20 Vet. App. 326 (2006).  As such, the Board refers the question of CUE in the August 1980 rating decision to the RO, takes no position on that question in this decision, and will not address the Veteran's theories of CUE in the August 1980 rating decision as a basis for an effective date prior to August 7, 2006 for the assignment of a 10 percent disability rating for pseudofolliculitis barbae.  If CUE is found in the August 1980 rating decision, then the RO may assign an effective date prior to August 7, 2006 for the 10 percent disability rating for pseudofolliculitis barbae notwithstanding the Board's decision herein.  38 C.F.R. § 3.105(a) (2012).

The RO initially granted the Veteran's May 1976 claim for service connection for pseudofolliculitis barbae in an August 1976 rating decision, and assigned a 10 percent disability rating as of the date of claim.  In an August 1980 rating decision which was not timely appealed and consequently became final, the RO reduced the Veteran's disability rating for his pseudofolliculitis barbae to noncompensable as of November 1, 1980.  In June 1986, and again in August 1994, the Veteran sent letters to VA regarding his rating for pseudofolliculitis barbae; however, those letters do not constitute claims for an increased rating for purposes of this appeal, because the Veteran failed to reply to VA's June 1986 and December 1994 responses requesting the required authorization or information necessary for processing such a claim.  Those claims have been abandoned.  38 C.F.R. § 3.158.  The Veteran first filed a claim for an increased disability evaluation for pseudofolliculitis barbae on August 7, 2006, and, in an April 2010 rating decision, the RO increased the Veteran's disability rating to 10 percent as of August 7, 2006.

VA was not in receipt of new and material evidence relevant to the claim for an increased disability evaluation for pseudofolliculitis barbae prior to the expiration of the applicable appellate period for the August 1980 rating decision.  See 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302; see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, the Veteran did not timely appeal that decision.  Therefore, the August 1980 rating decision is final.  38 C.F.R. § 3.104.

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  Generally, the applicable regulations provide that the effective date of an award of increased compensation "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by a regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability was present within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

The RO's assignment of the current August 7, 2006 effective date for the grant of a 10 percent disability rating for pseudofolliculitis barbae is based on the date on which VA received the Veteran's claim for an increased disability rating.

Upon reviewing the evidence of record, the Board concludes that the evidence of record does not provide an adequate basis to conclude that the Veteran's service-connected pseudofolliculitis barbae increased in severity within the year before VA received his August 7, 2006 claim seeking increased compensation for the disability.  The Board finds that the medical evidence of record, including his VA treatment and examination reports, does not provide an adequate basis to conclude that the service-connected pseudofolliculitis barbae underwent any ascertainable increase in severity within the year prior to August 7, 2006.

Thus, the Board finds that a 10 percent disability evaluation did not become factually ascertainable during the applicable time period so as to warrant an effective date earlier than the date of his claim, August 7, 2006.  Therefore, the claim for an earlier effective date than August 7, 2006 for the assignment of a 10 percent rating for pseudofolliculitis barbae is denied.  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (38 U.S.C.A. § 5100(b)(2) requires that "an increase in a Veteran's service-connected disability must have occurred during the year prior to the date of the Veteran's claim in order to receive the benefit of an earlier effective date").






      (CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an effective date prior to August 7, 2006, for the grant of a 10 percent disability evaluation for pseudofolliculitis barbae is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


